Case 1:18-cv-06613-LDH-SJB Document 11-4 Filed 01/28/19 Page 1 of 1 PageID #: 77




                                DECLARATION OF SERVICE

 STATE OF NEW YORK            )
                              )ss:
 COUNTY OF NASSAU             )

         Jason Tenenbaum, hereby declares pursuant to 28 USC § 1746, under penalties of perjury
 as follows:

        On January 28, 2019, I served a true copy of the annexed NOTICE OF MOTION,
 MEMORANDUM OF LAW, DECLARATIONS IN SUPPORT NAD EXHIBITS
 ANNEXED THERETO upon the party indicated below at their respective addresses indicated
 below, the address designated by said attorney for that purpose, by depositing same in a sealed
 envelope in a postpaid, properly addressed wrapper in an official depository under the exclusive
 care and custody of the United States Postal Service within the State of New York:
                              Niranjan Mittal
                              7404-5th Avenue
                              Brooklyn, New York 11209

                              Niranjan K. Mittal Physician, PLLC
                              7404-5th Avenue
                              Brooklyn, New York 11209

 Dated: January 28, 2019
        Garden City, New York
                                                    s/Jason Tenenbaum
                                                    ____________________________
                                                    Jason Tenenbaum
